Fletcher, Presiding Justice.
Kelvin Perkins was convicted of malice murder in the shooting *321death of Willie Beard.1 He appeals, contending that the trial court erred in admitting the death certificate because it contained hearsay. Because the coroner who issued the death certificate testified, the trial court did not err in admitting the death certificate and we affirm.
Decided January 8, 2001.
Billy M. Grantham, for appellant.
J. Brown Moseley, District Attorney, Charles M. Stines, Assistant District Attorney, Thurbert E. Baker, Attorney General, Paula K. Smith, Senior Assistant Attorney General, Tammie J. Philbrick, Assistant Attorney General, for appellee.
The evidence at trial showed that Perkins and Beard got into a fight in the Shrine Club near Bainbridge. Others in the club broke up the fight and Perkins left the building. Beard approached Perkins in the parking lot and the two began fighting again. Perkins began shooting Beard and Beard tried to run back to the club. Perkins continued to shoot, killing Beard. Perkins then fled in his Jeep.
1. After reviewing the evidence in the light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found Perkins guilty of the crime charged.2
2. Perkins contends that the death certificate contained hearsay because the doctor who performed the autopsy did not testify. However, the coroner, who issued the death certificate, did testify. He stated that he examined the victim’s body and, from his investigation, determined that the cause of death was a gunshot wound to the neck and stomach. The cause of death on the death certificate was consistent with this testimony. Therefore, the death certificate did not contain any improper hearsay and the trial court did not err in admitting it.

Judgment affirmed.


All the Justices concur.


 The crime occurred August 28,1999. A grand jury indicted Perkins November 2,1999. At a jury trial held on February 14, 2000, the jury found Perkins guilty of malice murder. Perkins filed a notice of appeal on March 10, 2000, the case was docketed in this Court on July 19, 2000 and submitted for decision without oral arguments on September 11, 2000.


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).